In the Supreme Court of Georgia



                                Decided: February 15, 2022


       S22Y0563. IN THE MATTER OF JERRY BOYKIN.


     PER CURIAM.

     This disciplinary matter is before the Court on a petition for

voluntary surrender of license filed by Jerry Boykin (State Bar No.

073250) prior to the issuance of a formal complaint under Bar Rule

4-227 (b) (2). In his petition, Boykin, who has been a member of the

Bar since 1973, recites that, although he has been on disabled status

with the Bar and unable to practice law since 2018, he filed a

petition to probate a will in 2020. Upon learning from the clerk of

the probate court that the decedent had executed a subsequent will

appointing co-executors, Boykin attempted to convince one of the

executors to renounce his appointment in order to expedite the

resolution of the estate, but the executor refused. Boykin then forged

the executor’s signature on an affidavit stating that the executor
renounced the appointment, notarized the forged signature, and

filed the affidavit in the probate court. By this conduct, Boykin

acknowledges that he violated Rules 5.5 (a) and 8.4 (a) (4) of the

Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d).

The maximum penalty for a violation of Rules 5.5 (a) and 8.4 (a) (4)

is disbarment, and Boykin acknowledges that the surrender of his

license is tantamount to disbarment. Rule 1.0 (r). In its response,

the Bar recommends that this Court accept Boykin’s petition.

     We have reviewed the record and agree to accept Boykin’s

petition for voluntary surrender of his license, which is tantamount

to disbarment. Accordingly, it is ordered that the name of Jerry

Boykin be removed from the rolls of persons authorized to practice

law in the State of Georgia. Boykin is reminded of his duties

pursuant to Bar Rule 4-219 (b).

    Voluntary surrender of license accepted. All the Justices concur.




                                  2